UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7870


DAVID WILLIS,

                Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent – Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:08-cv-00517-RJC)


Submitted:   February 18, 2010            Decided:   February 25, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Willis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David Willis, a federal prisoner, appeals the district

court’s orders denying his Fed. R. Civ. P. 60(b) motion and

dismissing     his     28    U.S.C.     § 2241    (2006)     petition.         We    have

reviewed the record and find no reversible error.                       Accordingly,

we   affirm     for    the        reasons    stated   by     the    district    court.

Willis v.      United        States,        No.   3:08-cv-00517-RJC          (W.D.N.C.

Sept. 30, 2009).            We dispense with oral argument because the

facts   and    legal    contentions         are   adequately       presented    in   the

materials     before        the    court    and   argument    would    not     aid    the

decisional process.

                                                                               AFFIRMED




                                             2